NUMBER 13-12-00569-CV

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG

MAE FIELDS AND
THOMAS BETTS, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF
THOMAS DETRIC ADDERSON,                               Appellants,

                              v.

CORRECTIONS CORPORATION
OF AMERICA AND
WARDEN ORLANDO PEREZ,                                 Appellees.


            On appeal from the 197th District Court
                  of Willacy County, Texas.


                MEMORANDUM OPINION
        Before Justices Benavides, Perkes, and Longoria
               Memorandum Opinion Per Curiam
        Appellants Mae Fields and Thomas Betts, individually and on behalf of the estate

of Thomas Detric Adderson (collectively “Adderson”), attempt to appeal the trial court’s

order dismissing this case for want of prosecution. We dismiss the appeal for lack of

jurisdiction.

                        I. FACTUAL AND PROCEDURAL BACKGROUND

        Thomas Detric Adderson allegedly died of asthma complications while

incarcerated. This case involves a state-law wrongful-death suit Adderson subsequently

filed. After the lawsuit had been on file for just over nine months, the trial court issued

an order setting the case for dismissal for want of prosecution. The trial court’s order set

forth that the case would be dismissed on June 14, 2012 at 11:00 a.m. if the case was

not maintained on the trial court’s active docket. The order reflects that the trial court

sent a copy of the order to Adderson’s trial counsel of record.

        The clerk’s record does not contain any motion to retain the case on the trial court’s

active docket. The reporter’s record reflects that on June 14, 2012, Adderson’s counsel

did not appear in the trial court, and, in open court, the case was dismissed for want of

prosecution. The trial court signed an order so dismissing the case on June 20, 2012.1

On July 5, 2012, citing Texas Rule of Civil Procedure 165a, Adderson’s trial counsel filed

an unverified motion to reinstate the case on the trial court’s docket. See TEX. R. CIV. P.

165a. In the motion to reinstate, Adderson’s trial counsel attributed “any” failure to

prosecute the case in the trial court to accident and mistake. The trial court denied




        1   The trial court’s order dismissing this case for want of prosecution is file stamped June 19,
2012.
                                                      2
Adderson’s motion to reinstate. On September 18, 2012, Adderson filed a notice of

appeal attempting to appeal the trial court’s dismissal of this case for want of prosecution.

                                        II. ANALYSIS

       Appellate deadlines begin on the date that the trial court signs the judgment or

other appealable order. See TEX. R. APP. P. 26.1(a)-(c); Farmer v. Ben E. Keith Co., 907
S.W.2d 495, 496 (Tex. 1995). Texas Rule of Appellate Procedure 26.1 provides that an

appeal is perfected when notice of appeal is filed within thirty days after the judgment is

signed, unless a motion to reinstate under Texas Rule of Civil Procedure 165a or other

specified post-judgment motion is timely filed. TEX. R. APP. P. 26.1(a)(3). If a motion to

reinstate or other specified post-judgment motion is timely filed, the notice of appeal is

due within ninety days after the judgment is signed. See id. R. 26 .1(a)(1)-(4).

       Under Texas Rule of Civil Procedure 165a, a motion to reinstate a case dismissed

for want of prosecution must be verified by the movant or his attorney. TEX. R. CIV. P.

165a; see also In re Valliance Bank, 422 S.W.3d 729, 731 (Tex. App.—Fort Worth 2013,

orig. proceeding) (en banc). An unverified motion to reinstate does not extend appellate

deadlines.   See TEX. R. CIV. P. 165a; TEX. R. APP. P. 26.1(a)(3); see also Hill v.

Mercedes-Benz of N. Am., No. 13-03-00431-CV, 2003 WL 21940711, at *1 (Tex. App.—

Corpus Christi Aug. 14, 2003, no. pet.) (holding unverified motion to reinstate filed under

Texas Rule of Civil Procedure 165a did not extend deadline for perfecting appeal). In

this case, the trial court’s order dismissing the case for want of prosecution was entered

on June 19, 2012. Because Adderson’s motion to reinstate was unverified and he did

not file any other motion that would extend the deadline to perfect appeal, any notice of


                                             3
appeal was due within thirty days of the trial court’s dismissal order. See TEX. R. APP. P.

26.1. Adderson’s notice of appeal filed in September 2012 was thus untimely and as a

result, this Court lacks jurisdiction over this appeal.

                                     III.    CONCLUSION

       We dismiss this appeal for want of appellate jurisdiction.



                                                   PER CURIAM


Delivered and filed the
8th day of May, 2014.




                                               4